 
SETTLEMENT AGREEMENT
PARTIES TO THE AGREEMENT


This Settlement Agreement (“Agreement”) is entered into by and between Joseph C.
Loomis (“Loomis” or “Plaintiff”) and SupportSave Solutions, Inc., a Nevada
corporation (“SSVE” or “Defendant”). Plaintiff and Defendant shall hereinafter
be referred to as “the Parties” and individually as a “Party.”


RECITALS


A. On or about January 7, 2011, Plaintiff commenced an adversary proceeding in
the United States Bankruptcy Court in and for the District of Arizona (“the
Bankruptcy Court”) entitled Loomis v. SupportSave Solutions, Inc., Case No.
2:11-ap-00051-RJH (the “action”). The complaint in the action alleges that on
January 26, 2010, after the commencement of his bankruptcy case, the Debtor made
a payment of $500,000 to Defendant without prior bankruptcy court approval and
that the entire payment is subject to being ordered immediately returned to the
bankruptcy estate. The payment was made pursuant to a written Stock Subscription
Agreement executed by and between Loomis and Defendant on or about January 1,
2010 whereby Loomis agreed to purchase 833,333 shares of common stock in
Defendant (“the stock sale”).


B. On or about January 20, 2011, the action was settled on the terms and
conditions specified below.


SETTLEMENT TERMS


NOW, THEREFORE, in consideration of the covenants, releases, agreements and
promises contained in this Agreement the Parties hereto agree as follows:


A. PAYMENT TERMS


1.  
Initial Payment



SSVE will pay to Loomis, by check made payable to “Joseph C. Loomis”, Debtor in
Possession” the sum of $200,000 immediately and within 48 hours of entry of an
order of the Bankruptcy Court approving this Agreement. Time is of the essence.
In exchange for the above-referenced payment, Loomis will tender/return to SSVE
333,332 shares of SSVE common stock purchased as part of the stock sale.


2.  
Sale of Stock



Upon approval of this Agreement by the Bankruptcy Court and for a period of one
hundred and eighty days thereafter, Loomis shall be permitted to


 
 

--------------------------------------------------------------------------------

 
 
sell his remaining shares of stock acquired in the stock sale for a price of not
less than 35¢ents per share.


3.  
Buyback of SSVE Stock



At the expiration of 180 days from the date of entry of an order by the
Bankruptcy Court approving this Agreement, SSVE will buy back all of the
remaining shares of stock sold by means of the stock sale for an amount such
that Loomis is reimbursed in the total amount of $500,000 as a result of the
transactions discussed herein. In exchange, Loomis will return to SSVE all
remaining shares of SSVE in his possession acquired on account of the stock
sale. By way of example only, if SSVE pays Loomis the $200,000 referenced in
A.1. above and Loomis obtains $100,000 by means of stock sales permitted by A.2.
above, then SSVE would pay Loomis $200,000 for his remaining stock from the
stock sale at the conclusion of 180 days from the approval of the Bankruptcy
Court of this Agreement so that Loomis receives a total of $500,000.


4.  
STIPULATION FOR ENTRY OF JUDGMENT



As further consideration for this Agreement, the Parties agree to enter into a
stipulation for entry of judgment and judgment thereon in the form attached
hereto as Exhibits “A” and “B” that will be held in trust by Loomis’s counsel
pending a default by SSVE or satisfaction of the payment terms of this
Agreement. If SSVE does not default on any payment term referenced herein, and
if at the conclusion of the 180 days from the approval of this Agreement by the
Bankruptcy Court, Loomis has in fact received a repayment in full of his initial
investment of $500,000 by means of the transactions referenced above, then
counsel for Loomis will return to SSVE the stipulation for entry of judgment and
judgment thereon without ever filing either document with the Court and will
further cause the action to be dismissed with prejudice forthwith. In the event,
however, that SSVE defaults on any payment provision referenced above, Loomis
after providing SSVE 48 hours notice of his intention to do so (by means of an
email to any officer of SSVE) will be authorized to enter the remaining amount
owed (i.e., the difference between $500,000 and the amount repaid to Loomis
pursuant to A.1, A.2 and/or A.3 above) into the stipulation and judgment and to
submit these document to the Court along with a request for attorneys fees in
the amount of $5,000 which the parties hereby agree is the reasonable attorneys
fees that Loomis will incur in preparing, filing and attending to the
presentation of such documents to the Bankruptcy Court. By way of example only,
if SSVE pays Loomis the sum of $200,000 pursuant to A.1 above and Loomis sells
$100,000 of SSVE stock pursuant to A.2. above; and SSVE is unable to or fails to
repay Loomis an additional $200,000 at the end of the 180 day term referenced
herein in exchange for a return of his remaining stock in SSVE acquired by the
stock sale as required by A.3. above, Loomis will be authorized to submit the
stipulation for entry of judgment against SSVE in the amount of $205,000 and a
proposed judgment in the amount of $205,000 to the Court. SSVE hereby waives any
objection to the form or content of the stipulation for entry of judgment and
judgment attached hereto as Exhibits “A” and “B”.


 
2

--------------------------------------------------------------------------------

 
 
B. MUTUAL RELEASES OF ALL CLAIMS


Except for the obligations created by this Agreement, the Parties, on behalf of
themselves, and each of their agents, partners, employees, successors and
assigns, insurers, stockholders and all business entities with which they have
been affiliated, hereby release the other Party, and each of their agents,
partners, employees, successors and assigns, insurers, stockholders and all
business entities with which they have been affiliated, from any claims,
actions, causes of action, agreements or damages of any nature whatsoever, known
or unknown, fixed or contingent, which they may now have or may hereafter have
by reason of any matter related to the stock sale. This release includes but is
not limited to any claims that Loomis may have against any party (or person
associated therewith as an officer, director or a shareholder) for fraud,
securities fraud or any other form of wrongdoing arising out any purchase by
Loomis of any stock in SSVE.


C. WAIVER OF CIVIL CODE SECTION 1542


In making this Agreement, the Parties acknowledge that they have reviewed
California Civil Code Section 1542 which provides as follows:


“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him, must have materially affected his settlement with the debtor.”


Being aware of said code section, the Parties hereby expressly waive any rights
they may have thereunder, as well as under any other statute or common law
principles of similar effect.


D. CONFIDENTIALITY


It is further agreed that the settlement of the action will be kept confidential
by the Parties and will not be disclosed by them to any third party or entity
except as may be required in connection with 1) seeking approval by the
Bankruptcy Court of this Agreement; 2) advice and services rendered by third
party professionals such as accountants and attorneys; 3) the preparation and
filing of income tax returns and other filings and notices required by federal
or state law; 4) any audit, inquiry, or proceeding by the Internal Revenue
Service or state tax authority; 5) as necessary to prosecute or defend any
action or proceeding in which the Party making the disclosure has appeared or
been named as a party; 6) in response to a court order, civil discovery request,
subpoena, or other legal process; or 7) where otherwise required under legal
compulsion.


E. FINALITY OF SETTLEMENT


The Parties, and each of them, represent and warrant that, after having an
adequate opportunity to do so, each has been fully advised by his respective
attorneys concerning the effect and finality of this Agreement. The Parties, and
each of them, represent that each is authorized to compromise and settle any and
all claims as set forth


 
3

--------------------------------------------------------------------------------

 
 
in the release language in this Agreement and understands that by execution of
this Agreement, except as expressly provided for herein, no further claims
against any Party to this Agreement arising from the released matters herein may
ever be asserted.


F. NO ADMISSION OF LIABILITY


By entering into this Agreement, no Party is admitting the sufficiency of any
claim, allegation, assertion, contention, or position of any other Party or the
sufficiency of any defense to any such claim, allegation, assertion, contention
or position.


G. EACH PARTY TO BEAR ITS OWN COSTS


Except as expressly provided for herein, each of the Parties hereto acknowledges
and agrees that each is to bear his own costs, expenses and attorneys’ fees
arising out of or connected with the matters released herein, including the
drafting and execution of this Agreement.


H. FAXED SIGNATURES ACCEPTABLE


The Parties hereto deem this Agreement to be effective as of the date both
signatures are obtained thereon. Facsimile signatures or signatures on documents
transmitted by email shall be deemed to have the same force and effect as
original signatures and this Agreement may be executed in counterparts.


I. INTEGRATION PROVISION


This Agreement contains the entire understanding between the Parties with regard
to the matters set forth. There are no representations, warranties, agreements,
arrangements, undertakings, oral or written, between or among the Parties hereto
related to the subject matter of this Agreement that are not fully expressed in
this Agreement. It is expressly understood that this Agreement may not be
altered, amended, or otherwise changed in any respect or particular whatsoever,
except by writing duly executed by an authorized representative of each Party
hereto.


J. CHOICE OF LAW/CHOICE OF FORUM


This Agreement shall be interpreted in accordance with and governed in all
aspects by the laws of the State of California. If any provision, or any part
thereof, of this Agreement shall for any reason be held invalid, unenforceable,
or contrary to public policy or any law, then the remainder of this Agreement
shall not be affected thereby.


K. MUTUALLY DRAFTED


The Parties agree that they have mutually participated in the drafting of this
Agreement and, in any event, no interpretation of any provision of this
Agreement will be made against any other Party on the basis of the fact that
they were the draftor thereof.


 
4

--------------------------------------------------------------------------------

 
 
L. AUTHORITY TO EXECUTE AGREEMENT


Each of the signatories hereto warrants and represents that he or she is
competent and authorized to enter into this Agreement on behalf of each Party
for whom he or she purports to sign.


M. HEADINGS


The headings of this Agreement are for convenience only. No significance is
intended by the headings nor are they intended to alter or amend any provisions
stated under such heading or elsewhere in this Agreement.


N. ATTORNEYS’ FEES


In the event a legal action or proceeding is hereinafter brought with regard to
this Agreement or any of its terms, the prevailing party in such action shall be
awarded its reasonable attorneys’ fees and costs of litigation.


O. DISMISSAL OF THE ACTION


Upon satisfaction of all of the provisions of this Agreement related to payment,
Plaintiff will request the dismissal of the Action “with prejudice”.


I HAVE READ THE FOREGOING SETTLEMENT AGREEMENT AND I ACCEPT AND AGREE TO THE
PROVISIONS CONTAINED THEREIN AND HEREBY EXECUTE IT VOLUNTARILY AFTER HAVING HAD
THE OPPORTUNITY TO DISCUSS THE SAME WITH COUNSEL AND WITH FULL UNDERSTADING OF
ITS CONSEQUENCES.


DATED:
SUPPORTSAVE SOLUTIONS, INC.


By: /s/ Chris Johns
Chris Johns
Chairman and Chief Executive Officer
DATED:




By: /s/ Joseph Loomis
Joseph Loomis
Plaintiff and Debtor-in-Possession